 



EXHIBIT 10.2
FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     This Fifth Amendment to Loan and Security Agreement is entered into as of
August 2, 2006 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
LAUREATE PHARMA, INC. (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of December 1, 2004, as amended, including without limitation by that
certain First Amendment to Loan and Security Agreement dated as of January 31,
2005, that certain Second Amendment to Loan and Security Agreement dated as of
May 6, 2005, that certain Third Amendment to Loan and Security Agreement dated
as of June 20, 2005, that certain letter agreement dated as of January 28, 2006
and that certain Fourth Amendment to Loan and Security Agreement dated as of
February 28, 2006 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms are hereby added to or amended in
Section 1.1 of the Agreement to read as follows:
          “Guaranty Amount” means the lesser of: (a) Nine Million Five Hundred
Thousand Dollars ($9,500,000), and (b) the maximum amount of liability of
Guarantors under the Guaranty.
          “Revolving Line” means, as of any date of determination, a credit
extension of up to the lesser of: (a) Six Million Five Hundred Thousand Dollars
($6,500,000), and (b) the Guaranty Amount minus all outstanding Obligations
owing with respect to the Term Loan.
     2. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement.
     3. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     4. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
               (a) this Amendment, duly executed by Borrower;
               (b) Corporate Resolutions to Borrow;
               (c) an Affirmation of Guaranty, duly executed by Safeguard
Delaware, Inc. and Safeguard Scientifics (Delaware), Inc.;

 



--------------------------------------------------------------------------------



 



               (d) Disbursement Instructions and Agreement to Provide Insurance;
               (e) an amount equal to all Bank Expenses incurred through the
date of this Amendment; and
               (f) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            LAUREATE PHARMA, INC.
      By:   /s/ Steven J. Grenfell         Title: Vice President               
COMERICA BANK
      By:   /s/ Beth Kinsey         Title: Senior Vice President             

 